UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT: March 20, 2012 COMMISSION FILE NO. 000-54319 (Date of earliest event reported) LIFELOC TECHNOLOGIES, INC. (Exact name of Registrant as specified in its charter) COLORADO 84-1053680 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 12441 West 49th Ave., Unit 4, Wheat Ridge, CO 80033 (Address of Principal Executive Offices) Registrant's Telephone No., including area code: (303) 431-9500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On March 20, 2012, Lifeloc Technologies, Inc. (the “Company”) issued a press release announcing its operating results for the fiscal year and fourth quarter ended December 31, 2011. A copy of the press release is furnished herewith as Exhibit 99.1. The information in this Form 8-K, including the exhibit attached hereto, is being “furnished” and shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any Company filing under the Securities Act of 1933, as amended, unless expressly set forth by specific reference in such filing that such information is incorporated by reference therein. Item 9.01 Financial Statements, Pro Forma Financial Information and Exhibits. (d)The following exhibits are being furnished herewith: ExhibitNo. Description Press Release, dated March 20, 2012, issued by the Company. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LIFELOC TECHNOLOGIES, INC. By: /s/ Vern D. Kornelsen Vern D. Kornelsen Chief Financial Officer and Secretary Date: March 21, 2012 Exhibit Index ExhibitNo. Description Press Release, dated March 20, 2012, issued by the Company.
